Lowe, J.
1. Tax title: school fund mortgage. The point suggested is, whether the plaintiff, or the defendant Winslow, under the facts as stated, ^as the Pri°r equity. Ordinarily, the defendant would have; but in a case o.f this kind, under §§ 810 and 811 of the Revision, the plaintiff is *255entitled to priority. T.hey are as follows: First. That any school or university lands of tbis State, bought on a credit, whenever the same is sold for taxes, the pur-' chaser at such tax sale shall only acquire the interest of the original purchaser in such .lands, and no sale of any such lands for taxes shall prejudice the rights of the State or university therein, or preclude the recovery of the purchase-money or interest due thereon. Second. That in all cases where real estate is mortgaged, or otherwise incumbered to the school or university fund of this State, the interest of the person who holds the fee title shall alone be sold for taxes, and in no case shall the lien or interest of 'the State be affected by any sale of such incumbered real estate made for taxes. Under these sections, the purchase of a tax title to lands mortgaged to the school fund, takes the same, subject to such lien, as an ordinary purchaser would do, of the title from the legal owner or mortgagor. This is too plain to need argument or further proof. But the appellant thinks that the above act is unconstitutional, because it contains something more than is embraced in the title thereof. We cannot adopt this affirmation; because not sustained, in our opinion, by the fact. The title of the act is as follows: “An act exempting lands owned by the university, from taxation, and protecting real estate on which the school or university funds have liens, from sale for taxes.” The objection is best answered by the above recital of the title of the act in question. The order sustaining the demurrer is
Affirmed.